Exhibit 10.1

CHANGE OF CONTROL AGREEMENT







THIS AGREEMENT, entered into as of the 18th day of December, 2008, by and
between MARSHALL & ILSLEY CORPORATION (the “Company”), and «Name» (the
“Executive”) (hereinafter collectively referred to as “the parties”).

W I T N E S S E T H:

WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that the
possibility of a Change of Control (as hereinafter defined in Section 2) exists
and that the threat of or the occurrence of a Change of Control can result in
significant distractions of its key management personnel because of the
uncertainties inherent in such a situation; and

WHEREAS, the Board has determined that it is essential and in the best interests
of the Company and its shareholders to retain the services of the Executive in
the event of a threat or occurrence of a Change of Control and to ensure his
continued dedication and efforts in such event without undue concern for his
personal financial and employment security; and

WHEREAS, in order to induce the Executive to remain in the employ of the
Company, particularly in the event of a threat of or the occurrence of a Change
of Control, the Company desires to enter into this Agreement with the Executive.

NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein, it is agreed as follows:

1.  Employment Term.  (a) The “Employment Term” shall commence on the first date
during the Protected Period (as defined in Section 1(c), below) on which a
Change of Control (as defined in Section 2, below) occurs (the “Effective Date”)
and shall expire on the third anniversary of the Effective Date; provided,
however, that at the end of each day of the Employment Term the Employment Term
shall automatically be extended for one (1) day unless either the Company or the
Executive shall have given written notice to the other at least thirty (30) days
prior thereto that the Employment Term shall not be so extended.

(b)  Notwithstanding anything contained in this Agreement to the contrary, if
the Executive’s employment is terminated prior to the Effective Date and the
Executive reasonably demonstrates that such termination (i) was at the request
of a third party who has indicated an intention or taken steps reasonably
calculated to effect a Change of Control, or (ii) otherwise occurred in
connection with or in anticipation of a Change of Control, then for all purposes
of this Agreement, the Effective Date shall mean the date immediately prior to
the date of such termination of the Executive’s employment.

(c)  For purposes of this Agreement, the “Protected Period” shall be the three
(3) year period commencing on the date hereof; provided, however, that at the
end of each day the Protected Period shall be automatically extended for one (1)
day unless at least thirty (30) days prior thereto the Company shall have given
written notice to the Executive that the Protected Period shall not be so
extended; and provided, further, that notwithstanding any such notice by the
Company not to extend, the Protected Period shall not end if prior to the
expiration thereof





--------------------------------------------------------------------------------

any third party has indicated an intention or taken steps reasonably calculated
to effect a Change of Control, in which event the Protected Period shall end
only after such third party publicly announces that it has abandoned all efforts
to effect a Change of Control.

2.  Change of Control.  For purposes of this Agreement, a “Change of Control”
shall mean the first to occur of the following:

(a)  The acquisition by any individual, entity or “group” (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of thirty-three percent (33%) or more of
either (i) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that the following acquisitions of common stock shall not
constitute a Change of Control:  (i) any acquisition directly from the Company
(excluding an acquisition by virtue of the exercise of a conversion privilege or
by one person or a group of persons acting in concert), (ii) any acquisition by
the Company, (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company or (iv) any acquisition by any corporation pursuant to a
reorganization, merger, statutory share exchange or consolidation which would
not be a Change of Control under subsection (c) of this Section 2; or

(b)  Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened “election contest” or other actual or
threatened “solicitation” (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) of proxies or consents by or on behalf
of a person other than the Incumbent Board; or

(c)  Consummation of a reorganization, merger, statutory share exchange or
consolidation, unless, following such reorganization, merger, statutory share
exchange or consolidation, (i) more than two-thirds (2/3) of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
reorganization, merger, statutory share exchange or consolidation and the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such reorganization, merger, statutory share exchange or
consolidation in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger, statutory share exchange or
consolidation, (ii) no person (excluding the Company, any employee benefit plan
(or related trust) of the Company or such corporation resulting from such
reorganization, merger, statutory





2




--------------------------------------------------------------------------------

share exchange or consolidation and any person beneficially owning, immediately
prior to such reorganization, merger, statutory share exchange or consolidation,
directly or indirectly, thirty-three percent (33%) or more of the Outstanding
Company Common Stock or Outstanding Voting Securities, as the case may be)
beneficially owns, directly or indirectly, thirty-three percent (33%) or more
of, respectively, the then outstanding shares of common stock of the corporation
resulting from such reorganization, merger, statutory share exchange or
consolidation or the combined voting power of the then outstanding voting
securities of such corporation, entitled to vote generally in the election of
directors and (iii) at least a majority of the members of the board of directors
of the corporation resulting from such reorganization, merger, statutory share
exchange or consolidation were members of the Incumbent Board at the time of the
execution of the initial agreement providing for such reorganization, merger or
consolidation; or

(d)  Consummation of (i) a complete liquidation or dissolution of the Company or
(ii) the sale or other disposition of all or substantially all of the assets of
the Company, other than to a corporation, with respect to which following such
sale or other disposition, (A) more than two-thirds (2/3) of, respectively, the
then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such sale or other disposition in substantially the same proportion as their
ownership, immediately prior to such sale or other disposition, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be, (B) no person (excluding the Company and any employee benefit
plan (or related trust) of the Company or such corporation and any person
beneficially owning, immediately prior to such sale or other disposition,
directly or indirectly, thirty-three percent (33%) or more of the Outstanding
Company Common Stock or Outstanding Company Voting Securities, as the case may
be) beneficially owns, directly or indirectly, thirty-three percent (33%) or
more of, respectively, the then outstanding shares of common stock of such
corporation or the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors and (C) at least a majority of the members of the board of directors
of such corporation were members of the Incumbent Board at the time of the
execution of the initial agreement or action of the Board providing for such
sale or other disposition of assets of the Company.

3.  Employment.  (a) Subject to the provisions of Section 3, hereof, the Company
agrees to continue to employ the Executive and the Executive agrees to remain in
the employ of the Company during the Employment Term.  During the Employment
Term, the Executive shall be employed in such executive capacity as may be
mutually agreed to by the parties.  During the Employment Term, Executive’s
position (including status, offices, titles and reporting requirements),
authority, duties and responsibilities shall be at least commensurate in all
material respects with the most significant of those held or assigned at any
time during the twelve (12) month period immediately preceding the Effective
Date, and Executive’s services shall be performed at the location where
Executive was employed immediately preceding the Effective Date or at any office
or location less than thirty-five (35) miles from such location, unless mutually
agreed to in writing by the parties.





3




--------------------------------------------------------------------------------

(b)  Excluding periods of vacation and sick leave to which the Executive is
entitled, during the Employment Term the Executive agrees to devote full time
attention to the business and affairs of the Company to the extent necessary to
discharge the responsibilities assigned to the Executive hereunder, provided
that the Executive may take reasonable amounts of time to (i) serve on
corporate, civic or charitable boards or committees, and (ii) deliver lectures,
fulfill speaking engagements or teach at educational institutions, if such
activities do not significantly interfere with the performance of the
Executive’s responsibilities hereunder.  It is expressly understood and agreed
that to the extent any such activities have been conducted by the Executive
prior to the Effective Date, the continued conduct of such activities (or the
conduct of activities similar in nature and scope) subsequent to the Effective
Date shall not thereafter be deemed to interfere with the performance of
Executive’s responsibilities hereunder.

4.  Compensation.  (a)  Base Salary.  During the Employment Term, the Executive
shall receive an annual base salary (“Annual Base Salary”), which shall be paid
at a monthly rate, at least equal to twelve (12) times the highest monthly base
salary paid or payable to the Executive by the Company and its affiliated
companies in respect of the twelve (12) month period immediately preceding the
month in which the Effective Date occurs, including any amounts which were
deferred under any plans of the Company and its affiliated companies.  During
the Employment Term, the Annual Base Salary shall be reviewed at least annually
and shall be increased at any time and from time to time as shall be
substantially consistent with increases in base salary generally awarded in the
ordinary course of business to other peer executives of the Company and its
affiliated companies.  Any increase in Annual Base Salary shall not serve to
limit or reduce any other obligation to the Executive under this Agreement.
 Annual Base Salary shall not be reduced after any such increase and the term
Annual Base Salary as utilized in this Agreement shall refer to Annual Base
Salary as so increased.  As used in this Agreement, the term “affiliated
companies” shall include any company controlled by, controlling or under common
control with the Company.

(b)  Annual Bonus.  In addition to Annual Base Salary, the Executive shall be
awarded, for each fiscal year ending during the Employment Term, an annual bonus
(the “Annual Bonus”) in cash at least equal to the average annualized (for any
fiscal year consisting of less than twelve (12) full months or with respect to
which the Executive has been employed by the Company for less than twelve (12)
full months) bonuses paid or payable, including any amounts which were deferred
under any plans of the Company and its affiliated companies, to the Executive by
the Company and its affiliated companies in respect of the three (3) fiscal
years immediately preceding the fiscal year in which the Effective Date occurs
(the “Recent Average Bonus”).  Each such Annual Bonus shall be paid no later
than seventy-five (75) days after the end of the fiscal year for which the
Annual Bonus is awarded, unless the Executive shall elect to defer the receipt
of such Annual Bonus under any plan or arrangement of the Company allowing
therefor.

(c)  Incentive, Savings and Retirement Plans.  During the Employment Term, the
Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable generally to other
peer executives of the Company and its affiliated companies, but in no event
shall such plans, practices, policies and programs provide the Executive with
incentive opportunities (measured with respect to both regular and special
incentive opportunities, to the extent, if any, that such distinction is
applicable), savings opportunities and retirement benefit opportunities, in each
case, less favorable, in the aggregate,





4




--------------------------------------------------------------------------------

than the most favorable of those provided by the Company and its affiliated
companies for the Executive under such plans, practices, policies and programs
as in effect at any time during the twelve (12) month period immediately
preceding the Effective Date, or, if more favorable to the Executive, those
provided generally at any time after the Effective Date to other peer executives
of the Company and its affiliated companies.

(d)  Benefit Plans.  During the Employment Term, the Executive and/or the
Executive’s family, as the case may be, shall be eligible for participation in
and shall receive all benefits under benefit plans, practices, policies and
programs provided by the Company and its affiliated companies (including,
without limitation, medical, prescription drug, dental, disability, salary
continuance, employee life, group life, accidental death and travel accident
insurance plans and programs) to the extent applicable generally to other peer
executives of the Company and its affiliated companies and their families; but
in no event shall such plans, practices, policies and programs provide the
Executive with benefits which are less favorable, in the aggregate, than the
most favorable of such plans, practices, policies and programs in effect for the
Executive and his family at any time during the twelve (12) month period
immediately preceding the Effective Date or, if more favorable to the Executive,
those provided generally at any time after the Effective Date to other peer
executives of the Company and its affiliated companies and their families.

(e)  Expenses.  During the Employment Term, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Company and its affiliated companies in effect for the
Executive at any time during the twelve (12) month period immediately preceding
the Effective Date or, if more favorable to the Executive, as in effect
generally at any time thereafter with respect to other peer executives of the
Company and its affiliated companies.

(f)  Fringe Benefits.  During the Employment Term, the Executive shall be
entitled to fringe benefits (including but not limited to Company cars, club
dues and physical examinations) in accordance with the most favorable plans,
practices, programs and policies of the Company and its affiliated companies in
effect for the Executive at any time during the twelve (12) month period
immediately preceding the Effective Date or, if more favorable to the Executive,
as in effect generally at any time thereafter with respect to other peer
executives of the Company and its affiliated companies.

(g)  Office and Support Staff.  During the Employment Term, the Executive shall
be entitled to an office or offices of a size and with furnishings and other
appointments, and to exclusive personal secretarial and other assistance, in
accordance with the most favorable of the foregoing provided to the Executive by
the company and its affiliated companies at any time during the twelve (12)
month period immediately preceding the Effective Date or, if more favorable to
the Executive, as provided generally at any time thereafter with respect to
other peer executives of the Company and its affiliated companies.

 (h)  Vacation and Sick Leave.  During the Employment Term, the Executive shall
be entitled to paid vacation and sick leave (without loss of pay) in accordance
with the most favorable plans, policies, programs and practices of the Company
and its affiliated companies as





5




--------------------------------------------------------------------------------

in effect for the Executive at any time during the twelve (12) month period
immediately preceding the Effective Date or, if more favorable to the Executive,
as in effect generally at any time thereafter with respect to other peer
executives of the Company and its affiliated companies.

(i)  Restrictions.  As of the Effective Date, all restrictions limiting the
exercise, transferability or other incidents of ownership of any outstanding
award, including but not limited to restricted stock, options, stock
appreciation rights, or other property or rights of the Company granted to the
Executive shall lapse, and such awards shall become fully vested and be held by
the Executive free and clear of all such restrictions.  This provision shall
apply to all such property or rights notwithstanding the provisions of any other
plan or agreement, unless the effect of the application of this provision to a
particular right or property would result in the loss of favorable securities
law treatment for participants under the plan pursuant to which the award was
granted.

5.  Termination of Employment.  During the Employment Term, the Executive’s
employment hereunder may be terminated under the following circumstances:

(a)  Death or Disability.  The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Term.  If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Term (pursuant to the definition of Disability
set forth below), it may give to the Executive written notice in accordance with
Section 5 of this Agreement of its intention to terminate the Executive’s
employment.  In such event, the Executive’s employment with the Company shall
terminate effective on the thirtieth (30th) day after receipt of such notice by
the Executive (the “Disability Effective Date”), provided that, within thirty
(30) days after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties.  For purposes of this Agreement,
“Disability” shall mean the absence of the Executive from the Executive’s duties
with the Company on a full-time basis for one hundred eighty (180) consecutive
business days as a result of incapacity due to mental or physical illness which
is determined to be total and permanent by a physician selected by the Company
or its insurers and acceptable to the Executive or the Executive’s legal
representative, provided if the parties are unable to agree, the parties shall
request the Dean of the Medical College of Wisconsin to choose such physician.

(b)  Cause.  The Company may terminate the Executive’s employment for “Cause.”
 A termination for Cause is a termination evidenced by a resolution adopted in
good faith by a majority of the Board that the Executive (i) willfully,
deliberately and continually failed to substantially perform his duties under
Section 3, above (other than a failure resulting from the Executive’s incapacity
due to physical or mental illness) which failure constitutes gross misconduct,
and results in and was intended to result in demonstrable material injury to the
Company, monetary or otherwise, or (ii) committed acts of fraud and dishonesty
constituting a felony, as determined by a final judgment or order of a court of
competent jurisdiction, and resulting or intended to result in gain to or
personal enrichment of the Executive at the Company’s expense, provided,
however, that no termination of the Executive’s employment shall be for Cause as
set forth in (i), above, until (a) Executive shall have had at least sixty (60)
days to cure any conduct or act alleged to provide Cause for termination after a
written notice of demand has been delivered to the Executive specifying in
detail the manner in which the Executive’s conduct violates this Agreement, and
(b) the Executive shall have been provided an





6




--------------------------------------------------------------------------------

opportunity to be heard by the Board (with the assistance of the Executive’s
counsel if the Executive so desires).  No act, or failure to act, on the
Executive’s part, shall be considered “willful” unless he has acted or failed to
act in bad faith and without a reasonable belief that his action or failure to
act was in the best interest of the Company.  Notwithstanding anything contained
in this Agreement to the contrary, no failure to perform by the Executive after
Notice of Termination is given by the Executive shall constitute Cause for
purposes of this Agreement.

(c)  Good Reason.

(1)  The Executive may terminate his employment for Good Reason.  For purposes
of this Agreement, “Good Reason” shall mean the occurrence after a Change of
Control of any of the events or conditions described in Subsections (i) through
(vi) hereof:

(i)  A change in the Executive’s status, title, position or responsibilities
(including reporting responsibilities) which, in the Executive’s reasonable
judgment, does not represent a promotion from his status, title, position or
responsibilities as in effect immediately prior thereto; the assignment to the
Executive of any duties or responsibilities which, in the Executive’s reasonable
judgment, are inconsistent with his status, title, position or responsibilities
in effect immediately prior to such assignment; or any removal of the Executive
from or failure to reappoint or reelect him to any position, except in
connection with the termination of his employment for Disability, Cause, as a
result of his death or by the Executive other than for Good Reason;

(ii)  Any failure by the Company to comply with any of the provisions of Section
4 of this Agreement.

(iii)  The insolvency or the filing (by any party, including the Company) of a
petition for bankruptcy of the Company;

(iv)  Any material breach by the Company of any provision of this Agreement;

(v)  Any purported termination of the Executive’s employment for Cause by the
Company which does not comply with the terms of Section 5 of this Agreement; and

(vi)  The failure of the Company to obtain an agreement, satisfactory to the
Executive, from any successor or assign of the Company, to assume and agree to
perform this Agreement, as contemplated in Section 10 hereof.

(2)  Any event or condition described in Section 5(c)(1) which occurs prior to
the Effective Date but which the Executive reasonably demonstrates (i) was at
the request of a third party who has indicated an intention or taken steps
reasonably calculated to effect a Change of Control, or (ii) otherwise arose in
connection with or in anticipation of a Change of Control, shall constitute Good
Reason for purposes of this Agreement notwithstanding that it occurred prior to
the Effective Date.





7




--------------------------------------------------------------------------------

(3)  The Executive’s right to terminate his employment pursuant to this Section
5(c) shall not be affected by his incapacity due to physical or mental illness.
 The Executive’s continued employment or failure to give Notice of Termination
shall not constitute consent to, or a waiver of rights with respect to, any
circumstances constituting Good Reason hereunder.

(4)  For purposes of this Section 5(c), any good faith determination of Good
Reason made by the Executive shall be conclusive.  Anything in this Agreement to
the contrary notwithstanding, a termination by the Executive for any reason or
for no reason during the sixty (60) day period commencing on the date six (6)
months after the Effective Date shall be deemed to be a termination by the
Executive for Good Reason for all purposes of this Agreement.

(d)  Voluntary Termination.  The Executive may voluntarily terminate his
employment hereunder at any time.

(e)  Notice of Termination.  Any purported termination by the Company or by the
Executive (other than by death of the Executive) shall be communicated by Notice
of Termination to the other.  For purposes of this Agreement, a “Notice of
Termination” shall mean a written notice which (i) indicates the specific
termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated, and (iii) the Termination Date.  For purposes of this
Agreement, no such purported termination of employment shall be effective
without such Notice of Termination.

(f)  Termination Date, etc.  “Termination Date” shall mean in the case of the
Executive’s death, his date of death, or in all other cases, the date specified
in the Notice of Termination subject to the following:

(1)  If the Executive’s employment is terminated by the Company, the date
specified in the Notice of Termination shall be at least thirty (30) days after
the date the Notice of Termination is given to the Executive, provided, however,
that in the case of Disability, the Executive shall not have returned to the
full-time performance of his duties during such period of at least thirty (30)
days;

(2)  If the Executive’s employment is terminated for Good Reason, the date
specified in the Notice of Termination shall not be more than sixty (60) days
after the date the Notice of Termination is given to the Company; and

(3)  In the event that within thirty (30) days following the date of receipt of
the Notice of Termination, one party notifies the other that a dispute exists
concerning the basis for termination, the Executive’s employment hereunder shall
not be terminated except after the dispute is finally resolved and a Termination
Date is determined either by a mutual written agreement of the parties, or by a
binding and final judgment order or decree of a court of competent jurisdiction
(the time for appeal therefrom having expired and no appeal having been
perfected).





8




--------------------------------------------------------------------------------

(g)  Definition of Termination of Employment.  For all purposes of this
Agreement, the determination of whether Executive’s employment has terminated
will be made in accordance with Treas. Reg. §1.409A-1(h)(1)(ii), as the same may
be amended from time to time, promulgated under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”).

6.  Obligations of the Company Upon Termination.

(a)  Good Reason; Other Than for Cause, Death or Disability.  If, during the
Employment Term, the Company shall terminate the Executive’s employment other
than for Cause or Disability or the Executive shall terminate employment for
Good Reason:

(i)  The Company shall pay to the Executive in a lump sum in cash, on the first
business day after the six-month anniversary of the Termination Date, the
aggregate of the following amounts, except that the amount in subparagraph A(1)
below shall be paid on the next regular payroll date of the Company after the
Termination Date:

A.  The sum of:

(1)  The Executive’s Annual Base Salary through the Termination Date to the
extent not theretofore paid; and

(2)  The product of (x) the higher of (I) the Recent Average Bonus and (II) the
Annual Bonus paid or payable, including any amount deferred, (and annualized for
any fiscal year consisting of less than twelve (12) full months or for which the
Executive has been employed for less than twelve (12) full months) for the most
recently completed fiscal year during the Employment Term, if any (such higher
amount being referred to as the “Highest Annual Bonus.) and (y) a fraction, the
numerator of which is the number of days completed in the current fiscal year
through the Termination Date, and the denominator of which is 365.

The sum of the amounts described in Clauses (1) and (2) shall be hereinafter
referred to as the “Accrued Obligations”;

B.  The amount equal to the product of (1) three and (2) the sum of (x) the
Executive’s Annual Base Salary (increased for this purpose by any Section 401(k)
deferrals, cafeteria plan elections, or other deferrals that would have
increased Executive’s Annual Base Salary if paid in cash to Executive when
earned) and (y) the Executive’s Highest Annual Bonus;

C.  A separate lump-sum supplemental retirement benefit equal to the difference
between (1) the actuarial equivalent (utilizing for this purpose the most
favorable to the Executive actuarial assumptions and Company contribution
history with respect to the applicable retirement plan, incentive plans, savings
plans and other plans described in Section 4(c) (or any successor plan thereto)
(the “Retirement Plans”) during the twelve (12) month period immediately
preceding the Effective Date) of the benefit payable under the Retirement Plans





9




--------------------------------------------------------------------------------

and any supplemental and/or excess retirement plan providing benefits for the
Executive (the “SERP”) which the Executive would receive if the Executive’s
employment continued for an additional three (3) years after the Termination
Date with annual compensation equal to the sum of the Annual Base Salary and
Highest Annual Bonus, assuming for this purpose that all accrued benefits and
contributions are fully vested and that benefit accrual formulas and Company
contributions are no less advantageous to the Executive than those in effect
during the twelve (12) month period immediately preceding the Effective Date,
and (2) the actuarial equivalent (utilizing for this purpose the actuarial
assumptions utilized with respect to the Retirement Plans during the twelve (12)
month period immediately preceding the Effective Date) of the Executive’s actual
benefit (paid or payable), if any, under the Retirement Plans and the SERP.  For
example, if there were a termination of employment today, this supplemental
retirement benefit would be interpreted with respect to two plans in existence
today as follows:  (i) with respect to the Retirement Growth component of the
retirement program of the Company, the Executive would receive three times eight
percent (8%) (or twenty-four percent (24%)) of the sum of the Executive’s Annual
Base Salary (determined in accordance with subsection C of Section 6(a)(i)) and
the Executive’s Highest Annual Bonus; and (ii) with respect to the Incentive
Savings component of the retirement plan of the Company, the Executive would
receive three times the annual Company match of fifty percent (50%) of the
Executive’s maximum allowable contribution to the plan assuming Executive’s
compensation is as set forth above; and

D.  The amount equal to the product of (i) three and (ii) the sum of (x) the
imputed income reflected on Executive’s W-2 attributable to the car provided to
Executive by the Company or its affiliates for the last calendar year ending
before the Effective Date and (y) the club dues for Executive paid by the
Company or its affiliates attributable to such year.

E.  Simple interest on the sum of the amounts owing to Executive under
subparagraphs A(2) through D, above, for the period beginning with the
Termination Date and ending on the first day of the seventh month after the
Termination Date, computed at the rate paid on money market accounts by M&I
Marshall & Ilsley Bank, or its successor.

(ii)  For thirty-six (36) months after the Termination Date, the Company shall
continue to provide medical and dental benefits to the Executive and/or the
Executive’s family in accordance with the most favorable plans, practices,
programs or policies of the Company and its affiliated companies applicable
generally to other peer executives who are active employees and their families
as in effect from time to time thereafter; provided, however, that if the
Executive becomes reemployed with another employer and is eligible to receive
medical or other benefits under another employer provided plan, the medical and
other benefits described herein shall be secondary to those provided under such
other plan during such applicable period of eligibility, provided that the
aggregate coverage of the combined benefit plans is no less favorable to the
Executive, in terms of amounts and deductibles and costs to him, than the
coverage required hereunder.  For purposes of





10




--------------------------------------------------------------------------------

determining eligibility of the Executive for retiree health insurance, the
Executive shall be considered to have remained employed until the end of such
thirty-six (36) month period and to have retired on the last day of such period.
 If the Executive would qualify at the end of such thirty-six (36) month period
for retiree health insurance under the Company’s plan guidelines as in existence
on the Effective Date, the Company shall provide to the Executive and his or her
spouse, for life, retiree health insurance, subsidized to at least the same
percentage extent as under the Company’s plan as in existence on the Effective
Date.  Such retiree health insurance shall provide medical benefits to the
Executive and/or the Executive’s spouse in accordance with the most favorable
plans, practices, programs or policies of the Company and its affiliated
companies applicable generally to other peer executives who are active employees
and their spouses as in effect from time to time thereafter; provided, however,
that if the Executive and/or the Executive’s spouse qualifies for coverage by
Medicare or any successor program, the Company may require that the Executive
and/or the Executive’s spouse fully participate in Medicare and pay the premiums
therefor personally.  In order to comply with Section 409A of the Code, the
parties hereto agree that the in-kind benefits provided during each calendar
year may not affect the in-kind benefits to be provided in any other calendar
year.

(iii)  The Executive shall have the right to purchase the car provided to him by
the Company or its affiliates during the twelve (12) month period immediately
preceding the Effective Date, if applicable, (or a comparable car acceptable to
the Executive if such car is no longer owned by the Company or its affiliates),
at the book value thereof on the Termination Date, exercisable within thirty
(30) days after the Termination Date; and if the car is not purchased, Executive
shall return the car to the Company.

(iv)  The Executive shall have the option of purchasing any split dollar life
insurance owned by the Company or its affiliates on the life of Executive for
the Company’s investment in the contract, exercisable at any time within thirty
(30) days after the Termination Date; and the Company agrees during the
Employment Term not to terminate, sell, transfer or otherwise dispose of any
such insurance without first allowing Executive the opportunity to exercise such
option.  For the thirty-six (36) month period after the Termination Date, the
Company shall continue to provide group term life insurance (or comparable term
coverage) in the same face amount and on substantially the same terms as in
effect for the Executive just prior to the Effective Time.  At the end of the
thirty-six (36) month period, the Executive shall have any conversion rights as
regards such coverage as are provided by law.

(v)  To the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive any other amounts or benefits required to be
paid or provided or which the Executive is eligible to receive pursuant to this
Agreement under any plan, program, policy or practice or contract or agreement
of the Company and its affiliated companies (such other amounts and benefits
shall be hereinafter referred to as the “Other Benefits).

(vi)  All options awarded by the Company to the Executive on or after the date
of this Agreement which are outstanding as of the Termination Date shall remain





11




--------------------------------------------------------------------------------

exercisable for the lesser of (A) the remainder of their respective terms or (B)
one year after the Executive’s death.  The option term for each option is set
out in the relevant agreement granting each option.

Notwithstanding anything herein contained to the contrary, the payments and
benefits provided in this Section 6(a) (other than the Accrued Obligations)
shall not be paid or provided to the Executive unless and until he executes a
Complete and Permanent Release (the “Release”) in the form attached hereto, and
the applicable period for rescission of the Release has expired.  The parties
agree that the Release may be expanded to include any company acquiring the
Company and its affiliates as “Released Parties” as defined in the Release.




(b)  Death.  If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Term, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, except that the Company shall pay or provide the Accrued Obligations,
six (6) months of Annual Base Salary, and the Other Benefits.  The Accrued
Obligations shall be paid to the Executive’s estate or beneficiary, as
applicable, in a lump sum in cash within thirty (30) days after the Termination
Date.  The six (6) months of Annual Base Salary shall be paid during the six (6)
month period following the Termination Date on a monthly basis.  With respect to
the provision of Other Benefits, the term Other Benefits as utilized in this
Section 6(b) shall include, and the Executive’s family shall be entitled to
receive, benefits at least equal to the most favorable benefits provided by the
Company and any of its affiliated companies to surviving families of peer
executives of the Company and such affiliated companies under such plans,
programs, practices and policies relating to family death benefits, if any, as
in effect with respect to other peer executives and their families at any time
during the twelve (12) month period immediately preceding the Effective Date or,
if more favorable to the Executive and/or the Executive’s family, as in effect
on the date of the Executive’s death with respect to other peer executives of
the Company and its affiliated companies and their families.

(c)  Disability.  If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Term, this Agreement shall
terminate without further obligations to the Executive, except that the Company
shall pay or provide the Accrued Obligations and the Other Benefits.  The
Accrued Obligations shall be paid to the Executive as follows: the amount in
subparagraph A(1) of Section 6(a)(i) shall be paid in a lump sum in cash on the
next regular payroll date; the amount in subparagraph A(2) of Section 6(a)(i)
shall be paid in a lump sum in cash on the first business day after the
six-month anniversary of the Termination Date, with simple interest from the
Termination Date to the date of payment computed at the rate paid on money
market accounts by M&I Marshall & Ilsley Bank, or its successor; and the Other
Benefits, as provided herein, shall be paid in accordance with the terms of the
relevant plans; provided, however, that to the extent required by Section 409A
of the Code, the commencement of such Other Benefits will be delayed to the
first day of the seventh month after the Termination Date, at which time any
delayed payments will be made in a lump sum, with simple interest from the
Termination Date to the date of payment computed at the rate paid on money
market accounts by M&I Marshall & Ilsley Bank, or its successor.  With respect
to the provision of Other Benefits, the term Other Benefits as utilized in this
Section 6(c) shall include, and the Executive shall be entitled after the
Disability Effective Date to receive, disability and other benefits at least
equal to the most favorable of those generally provided by





12




--------------------------------------------------------------------------------

the Company and its affiliated companies to disabled executives and/or their
families in accordance with such plans, programs, practices and policies
relating to disability, if any, as in effect generally with respect to other
peer executives and their families at any time during the twelve (12) month
period immediately preceding the Effective Date or, if more favorable to the
Executive and/or the Executive’s family, as in effect at any time thereafter
generally with respect to other peer executives of the Company and its
affiliated companies and their families.

(d)  Cause; Other Than for Good Reason.  If the Executive’s employment shall be
terminated for Cause during the Employment Term, or if the Executive voluntarily
terminates employment during the Employment Term for other than Good Reason,
this Agreement shall terminate without further obligations to the Executive
other than the obligation to pay to the Executive Annual Base Salary through the
Date of Termination and any other amounts earned or accrued through the
Termination Date, in each case to the extent theretofore unpaid; provided that
if Executive voluntarily terminates, Executive shall receive the benefits
normally provided upon normal or early retirement with respect to other peer
Executives and their families to the extent he qualifies therefore  All salary
or compensation hereunder shall be paid to the Executive in a lump sum in cash
within thirty (30) days of the Date of Termination, except to the extent any
delay is required pursuant to Section 409A of the Code.

(e)  Delinquent Payments.  If any of the payments referred to in this Section 6
are not paid within the time specified after the Termination Date (hereinafter a
“Delinquent Payment”), in addition to such principal sum, the Company will pay
to the Executive interest on all such Delinquent Payments computed at the prime
rate as announced from time to time by M&I Marshall & Ilsley Bank, or its
successor, compounded monthly.  Notwithstanding the foregoing, no interest shall
be due and owing as regards payments which are delayed because of Executive’s
failure to execute the Release or the recission thereof.

(f)  Vacation Pay.  In consideration of all payments made by the Company to the
Executive pursuant to this Agreement, the Executive hereby waives any claim he
may have for accrued and unpaid vacation pay as of the Termination Date.

7.  No Mitigation.  In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and such amounts
shall not be reduced (except to the extent set forth in Section 6(a)(ii))
whether or not the Executive obtains other employment.

8.  Excise Tax Payments.

(a)  Notwithstanding anything contained in this Agreement to the contrary, in
the event that any payment or distribution to or for the benefit of the
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise in connection with, or arising out of,
his employment with the Company (a “Payment” or “Payments”), would be subject to
the excise tax imposed by Section 4999 of the Code, or any interest or penalties
are incurred by the Executive with respect to such excise tax (such excise tax,
together with any interest and penalties, are collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”), in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with





13




--------------------------------------------------------------------------------

respect to such taxes), including any Excise Tax, imposed upon the Gross-Up
Payment, the Executive retains an amount of the Gross-Up Payment equal to the
Excise Tax imposed upon the Payments.

(b)  A determination shall be made as to whether and when a Gross-Up Payment is
required pursuant to this Section 8 and the amount of such Gross-Up Payment,
such determination to be made within fifteen (15) business days of the
Termination Date, or such other time as requested by the Company or by the
Executive (provided the Executive reasonably believes that any of the Payments
may be subject to the Excise Tax).  Such determination shall be made by a
national independent accounting firm selected by the Executive (the “Accounting
Firm”).  All fees, costs and expenses (including, but not limited to, the cost
of retaining experts) of the Accounting Firm shall be borne by the Company and
the Company shall pay such fees, costs and expenses as they become due.  The
Accounting Firm shall provide detailed supporting calculations, acceptable to
the Executive, both to the Company and the Executive.  The Gross-Up Payment, if
any, as determined pursuant to this Section 8(b) shall be paid by the Company to
the Executive or paid by the Company on behalf of the Executive to the
applicable government taxing authorities by means of payroll tax withholding if
required by law or if timely requested by the Executive within five (5) business
days of the receipt of the Accounting Firm’s determination., but in no event
later than the end of the Executive’s taxable year next following the
Executive’s taxable year in which the Executive or the Company remits the Excise
Tax.  If the Accounting Firm determines that no Excise Tax is payable by the
Executive with respect to a Payment or Payments, it shall furnish the Executive
with an unqualified opinion that no Excise Tax will be imposed with respect to
any such Payment or Payments.  Any such initial determination by the Accounting
Firm of the Gross-Up Payment shall be binding upon the Company and the Executive
subject to the application of Section 8(c).

(c)  As a result of the uncertainty in the application of Sections 4999 and 280G
of the Code, it is possible that a Gross-Up Payment (or a portion thereof) will
be paid which should not have been paid (an “Overpayment”) or a Gross-Up Payment
(or a portion thereof) which should have been paid will not have been paid (an
“Underpayment”).  An Underpayment shall be deemed to have occurred upon notice
(formal or informal) to the Executive from any governmental taxing authority
that the tax liability of the Executive (whether in respect of the then current
taxable year of the Executive or in respect of any prior taxable year of the
Executive) may be increased by reason of the imposition of the Excise Tax on a
Payment or Payments with respect to which the Company has failed to make a
sufficient Gross-Up Payment.   An Overpayment shall be deemed to have occurred
upon a “Final Determination” (as hereinafter defined) that the Excise Tax shall
not be imposed upon a Payment or Payments with respect to which the Executive
had previously received a Gross-Up Payment.  A Final Determination shall be
deemed to have occurred when the Executive has received from the applicable
governmental taxing authority a refund of taxes or other reduction in his tax
liability by reason of the Overpayment and upon either (i) the date a
determination is made by, or an agreement is entered into with, the applicable
governmental taxing authority which finally and conclusively binds the Executive
and such taxing authority, or in the event that a claim is brought before a
court of competent jurisdiction, the date upon which a final determination has
been made by such court and either all appeals have been taken and finally
resolved or the time for all appeals has expired or (ii) the expiration of the
statute of limitations with respect to the Executive’s applicable tax return.
 If an Underpayment occurs, the Executive shall promptly notify the Company and
the





14




--------------------------------------------------------------------------------

Company shall pay to the Executive at least five (5) business days prior to the
date on which the applicable governmental taxing authority has requested
payment, an additional Gross-Up Payment equal to the amount of the Underpayment
plus any interest and penalties imposed on the Underpayment, but in no event
later than the end of the Executive’s taxable year following the Executive’s
taxable year in which the additional Excise Taxes are remitted to the taxing
authority..  If an Overpayment occurs, the amount of the Overpayment shall be
treated as a loan by the Company to the Executive and the Executive shall,
within ten (10) business days of the occurrence of such Overpayment, pay to the
Company the amount of the Overpayment plus interest at an annual rate equal to
the rate provided for in Section 1274(b)(2)(B) of the Code from the date the
Gross-Up Payment (to which the Overpayment relates) was paid to the Executive.

9.  Unauthorized Disclosure.  During the term of the Executive’s employment with
the Company, and during the two-year period following the Termination Date, the
Executive shall not make any Unauthorized Disclosure.  For purposes of this
Agreement, “Unauthorized Disclosure” shall mean disclosure by the Executive
without the consent of the Board to any person, other than an employee of the
Company or a person to whom disclosure is reasonably necessary or appropriate in
connection with the performance by the Executive of his duties as an executive
of the Company or as may be legally required, of any confidential information
obtained by the Executive while in the employ of the Company (including, but not
limited to, any confidential information with respect to any of the Company’s
customers or methods of operation) the disclosure of which he knows or has
reason to believe will be materially injurious to the Company; provided,
however, that such term shall not include the use or disclosure by the
Executive, without consent, of any information known generally to the public
(other than as a result of disclosure by him in violation of this Section 9) or
any information not otherwise considered confidential by a reasonable person
engaged in the same business as that conducted by the Company.  Notwithstanding
the foregoing, the Executive’s obligation hereunder not to make any Unauthorized
Disclosure shall continue after the end of the two-year period following his
termination of employment with the Company as regards any information which is a
trade secret as defined in Section 134.90 of the Wisconsin Statutes.  In no
event shall an asserted violation of this Section 9 constitute a basis for
deferring or withholding any amounts otherwise payable to the Executive under
this Agreement.

10.  Successors and Assigns.

(a)  This Agreement shall be binding upon and shall inure to the benefit of the
Company, its successors and assigns and the Company shall require any successor
or assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession or assignment had taken place.  The term “Company” as used
herein shall include such successors and assigns.  The term “successors and
assigns” as used herein shall mean a corporation or other entity acquiring all
or substantially all the assets and business of the Company (including this
Agreement) whether by operation of law or otherwise.

(b)  Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Executive, his beneficiaries or legal
representatives, except by will or by the





15




--------------------------------------------------------------------------------

laws of descent and distribution.  This Agreement shall inure to the benefit of
and be enforceable by the Executive’s legal representative.

11.  Fees and Expenses.  From and after the Effective Date, the Company shall
pay all legal fees and related expenses (including the costs of experts,
evidence and counsel) reasonably incurred by the Executive as they become due as
a result of (i) the Executive’s termination of employment (including all such
fees and expenses, if any, incurred in contesting or disputing any such
termination of employment), (ii) the Executive’s hearing before the Board as
contemplated in Section 5(b) of this Agreement, (iii) the Executive’s seeking to
obtain or enforce any right or benefit provided by this Agreement or by any
other plan or arrangement maintained by the Company under which the Executive is
or may be entitled to receive benefits or (iv) a dispute between the Executive
and the Internal Revenue Service (or any other taxing authority) with regard to
an “Underpayment” (as defined in Section 8 of this Agreement).  In order to
comply with Section 409A of the Code, (i) in no event shall the payments by the
Company under this Section 11 be made later than the end of the calendar year
next following the calendar year in which the Executive incurred the fees and
expenses reimbursable under this Section, provided that the Executive shall have
submitted an invoice for such fees and expenses at least twenty (20) business
days before the end of the calendar year next following the calendar year in
which such fees and expenses were incurred; (ii) the amount of any legal fees
and expenses that the Company is obligated to pay in any given calendar year
shall not affect the legal fees and expenses that the Company is obligated to
pay in any other calendar year and (iii) the Executive’s right to have the
Company pay such legal fees and expenses may not be liquidated or exchanged for
any other benefit.

12.  Notice.  For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by certified mail, return receipt requested,
postage prepaid, if to the Company, to Marshall & Ilsley Corporation, 770 North
Water Street, Milwaukee, Wisconsin 53202, or if to Executive, to the address set
forth below Executive’s signature, or to such other address as the party may be
notified, provided that all notices to the Company shall be directed to the
attention of the Board with a copy to the Secretary of the Company.  All notices
and communications shall be deemed to have been received on the date of delivery
thereof or on the third business day after the mailing thereof, except that
notice of change of address shall be effective only upon receipt.

13.  Non-Exclusivity of Rights.  Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by the Company or any of its
subsidiaries for which the Executive may qualify.  Amounts which are vested
benefits or which the Executive is otherwise entitled to receive under any plan
or program of the Company or any of its subsidiaries shall be payable in
accordance with such plan or program, except as explicitly modified by this
Agreement.

14.  Settlement of Claims.  The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
the Company may have against the Executive or others.





16




--------------------------------------------------------------------------------

15.  Miscellaneous.  No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and the Company.  No waiver by either party hereto
at any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.  No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.

16.  Employment.  The Executive and the Company acknowledge that the employment
of the Executive by the Company is “at will” and prior to the Effective Date,
may be terminated by either the Executive or the Company at any time.  Moreover,
if prior to the Effective Date, the Executive’s employment with the company
terminates, the Executive shall have no further rights under this Agreement.

17.  Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Wisconsin without giving
effect to the conflict of law principles thereof.

18.  Severability.  The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

19.  Entire Agreement.  This Agreement constitutes the entire agreement between
the parties hereto and supersedes all prior agreements, if any, understandings
and arrangements, oral or written, between the parties hereto with respect to
the subject matter hereof.  In consideration of the terms, conditions and
benefits to be provided under this Agreement, the Executive hereby expressly
waives all rights under that certain Change of Control Agreement between the
Executive and the Company dated                                   .

20.  Headings.  The headings herein contained are for reference only and shall
not affect the meaning or interpretation of any provision of this Agreement.

21.  Modification.  No provision of this Agreement may be modified or amended
unless such modification or amendment is agreed to in writing signed by both the
Executive and the Company.

22.  Withholding.  The Company shall be entitled to withhold from amounts paid
to the Executive hereunder any federal, estate or local withholding or other
taxes or charges which it is, from time to time, required to withhold.  The
Company shall be entitled to rely on an opinion of counsel if any question as to
the amount or requirement of any such withholding shall arise.

23.  Compliance with Section 409A of the Code.  This Agreement shall be
interpreted and administered in compliance with the requirements of Section 409A
of the Code and any guidance promulgated thereunder, including the final
regulations.





17




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has executed this Agreement as of the
day and year first above written.

MARSHALL & ILSLEY CORPORATION







By:

                                                                

Mark F. Furlong, President and Chief

      Executive Officer







EXECUTIVE:







                                                                       

«Name»




Address:

                                                       

                                                       





18


